Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: FIG. 2A is a diagram illustrating a side view of a lens apparatus, comprising lens, such as a convex lens, operably coupled with an antenna, such as a bicone antenna, in accordance with an embodiment of the present disclosure. FIG. 2B is a diagram illustrating a cross-sectional side view of a lens apparatus, comprising a lens, such as a convex lens, operably coupled with an antenna, such as a bicone antenna, wherein the lens performs at least one of focus, refocus, and refract electromagnetic energy, as shown in FIG. 2A, in accordance with an embodiment of the present disclosure. FIG. 3A is a diagram illustrating a cross-sectional side view of a lens apparatus, comprising a lens, such as a convex lens, operably coupled with an antenna, such as a bicone antenna having a feed and a coupling feature, shown by an inset view, wherein the lens performs at least one of focus, refocus, and refract electromagnetic energy, in accordance with an embodiment of the present disclosure (see paragraph [0009-11]).
Species B: FIG. 9C is a diagram illustrating a cross-sectional side view of a lens apparatus, that is scalable in at least one of size and shape in at least one plane, wherein the lens apparatus has a lower aspect ratio than that shown in FIG. 13A, for example, in accordance with an alternative embodiment of the present disclosure (see paragraph [0021]).
Species C: FIG. 9B is a diagram illustrating a cross-sectional side view of a lens apparatus, that is scalable in at least one of size and shape in at least one plane, wherein the lens apparatus has a higher aspect ratio than that shown in FIG. 13A, for example , in accordance with an alternative embodiment of the present disclosure (see paragraph [0020]).
Species D: FIG. 9A is a diagram illustrating a cross-sectional side view of a lens apparatus that is scalable in at least one of size and shape in at least one plane, wherein the lens apparatus has an aspect 
The inventions are independent and distinct, each from the other, based on the following reasons. This application contains claims directed to the following patentably distinct species groups A, B, C. The species are independent or distinct because they show mutually exclusive subject matter. IN addition, these species are not obvious variants of each other based on the current record. Species A, B, C, have different embodiments with different connections of the circuit.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appears to be generic. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The figures show mutually exclusive subject matter which would require search and consideration in several different subclasses with H01Q and H01P each containing thousands of references.
The prior art applicable to one invention (embodiment) would not likely be applicable to another invention (embodiment).
           Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48 (b) and by the fees required under 37 CFR 1.17 (i).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844